DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Following prior arts are considered pertinent to applicant's disclosure.
 US 20190110058 A1  (hereinafter Chien)
 US 20100296581 A1 (hereinafter Metoevi)
US 20200221121 A1 (sub-pixel merge motion {Abstract, Fig.6} vector found in step 614 of Fig.6 is further refined step 624 using bilinear interpolation {para 100}; the refinement search is shown in Fig.8)
US 20110109796 A1 (Fig.3, para 24; motion vector refinements depending on block size)
US 20190089961 A1 (selective motion vector refinement; para 125, Fig.11)
US 20190261018 A1 (Adaptive motion vector refinement, Figs.11-13 Fig.8, para 7, abstract, title)
X. Chen, J. An, J. Zheng, “EE3: Decoder-Side Motion Vector Refinement Based on Bilateral Template Matching,” JVET-E0052, Jan. 2016 (Fig.1 and related discussion; motion vector refinement on the decoder side based on template matching of samples from two reference frames)



Allowable Subject Matter
Claims 1-2, 5-8, 11-12, 15-18 are allowable if pending double patenting rejection is overcome.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that the amended limitations, 
in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
Examiner found following additional prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20200221121 A1 teaches sub-pixel merge motion {Abstract, Fig.6} vector found in step 614 of Fig.6 is further refined step 624 using bilinear interpolation {para 100}; the refinement search is shown in Fig.8; however this prior art does not teach “computing a sum of absolute differences (SAD; determining whether the SAD is greater than or equal to a coding unit (CU) size- dependent threshold value, wherein the CU size-dependent threshold value is a function of a number of samples in the subset of the bilinear motion compensated interpolated samples; when it's determined that the SAD is greater than or equal to the CU size-dependent threshold value, refining the initial motion vectors to generate [[a ]]refined motion vectors of the current block.”


In conclusion any reasonable combination of the prior arts failed to teach the claim as a whole



Response to Remarks/Arguments

Prior art rejections have been withdrawn in view of amendments to the claims.
Applicant’s arguments with respect to double patenting rejection have been fully considered but are moot/ not persuasive for following reason.


Re: Double patenting rejection
Applicant has not argued specific reason, simply mentioned that just because claims are amendment. As can be seen from the new analysis, the claims are still rejectable under double patenting rejection. Therefore, applicant arguments are moot/not-persuasive.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 6-7, 11-12, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17 of U.S. Patent No. US 11178426 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The limitations of instant independent claim 1 is taught by the patented claim 1 (method) or claim 17 (apparatus) in combination with limitations of claim 8 (see the table below). The limitations of independent claims are subset of patented claim 1 or 17 plus claim 8, with some obvious variation in wording. Therefore, the instant independent claims are at least obvious over the patented claim 1. Other instant dependent claims above are also at least, obvious over claims 1-8, as similar limitations can be found in patented claims 1-8.


Instant Claim 
Patented claim (US patent 11178426)
1. (Currently Amended) A method of decoder-side motion vector refinement (DMVR) comprising: obtaining [[an ]]initial motion vectors of a current block of a video frame, wherein the initial motion vectors are sub-pixel accurate merge motion vectors; obtaining bilinear motion compensated interpolated samples in two reference frames of the current block from a bilinear motion compensated interpolation performed using  the initial motion vectors; 
         
 computing a sum of absolute differences (SADusing a subset of the bilinear motion compensated interpolated samples; 

  
  
determining whether the SAD is greater than or equal to a coding unit (CU) size- dependent threshold value, wherein the CU size-dependent threshold value is a function of-a a number of samples in the subset of the bilinear motion compensated interpolated samples; 

when it's determined that the SAD is greater than or equal to the CU size-dependent threshold value, refining the initial motion vectors to generate [[a ]]refined motion vectors of the current block.
1. A method of motion compensation for a block of a frame in a video with a decoder-side motion vector refinement (DMVR) process comprising: obtaining, by a decoder, motion compensated interpolated samples in two reference frames of the block based on sub-pixel accurate merge motion vectors of the block for the two reference frames via a bilinear motion compensated interpolation; 
        
computing, by the decoder, a sum of absolute differences (SAD) between two motion compensated reference patches using a subset of the motion compensated interpolated samples; 

   determining, by the decoder, whether the SAD is less than a coding unit (CU) size-dependent threshold value, the CU threshold value depending on a size of the CU; when the SAD is less than the CU size-dependent threshold value: skipping remaining steps of the DMVR process for the block; and performing final motion compensation using the sub-pixel accurate merge motion vectors of the block to obtain reconstructed samples for the block; and when the SAD is not less than the CU size-dependent threshold value: performing the remaining steps of the DMVR process to determine refined motion vectors for the block; and performing the final motion compensation using the refined motion vectors to obtain the reconstructed samples for the block.

8. The method of claim 1, wherein the CU size-dependent threshold value is a function of a number of samples in the subset of motion compensated interpolated samples.







Claims 5, 8, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 of U.S. Patent No. US 11178426 B2 in view of Chien. The patented claim does not explicitly teach performing a distortion-based search to obtain a motion vector offset and generating the refined motion vector based on the initial motion vector and the motion vector offset. However this is taught by Chien (see the prior art analysis in the previous office action). Therefore these claims are obvious by applying same motivation as prior art analysis (presented in the previous office action).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486